The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: Order of the County *966Court of Kings county denying motion for reargument affirmed. Order granting motion for further bill of particulars reversed, with ten dollars costs and disbursements. In view of the pleadings as framed, a further bill of particulars is unnecessary, and the order granting it unauthorized. Plaintiff relies solely upon the agreement of indebtedness arising from the statement and settlement of accounts and the promise to pay the amount so ascertained. The defendant in his answer contents himself with denying the settlement and promise, without undertaking to impeach the accounts with reference to which the settlement was arrived at. His special defenses do not touch the question here involved. (Wells v. Van Aken, 39 Hun, 315; Herberts. Hellbut, 119 App. Div. 436.) Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.